Exhibit 99.1 Hickory Ridge Group 13032 Highland Road Highland, MD 20777 o. 410.412.3942f. 301.854.2778 e. john.p.mcdaniel@hrfmail.com June 6, 2010 Mr. Edwin F. Hale, Sr. Chairman 1st Mariner Bancorp 3301 Boston Street Baltimore, MD 21224 Dear Ed: It is with great regret to inform you of my resignation from the Board of Directors of 1st Mariner Bancorp, effective immediately.As you know, I was just elected Chair of the Washington Real Estate Investment Trust and I have also started a new business, The Hickory Ridge Group.From a time commitment perspective, I must reduce my outside board involvement. I have full confidence in your leadership and that of the Board of Directors, as well as the FMAR executive management team. Please do not hesitate to contact me if you have any questions or if I can be of further assistance to First Mariner.It is a wonderful organization. Best, /s/ John P. McDaniel John P. McDaniel Chairman Cc: Board of Directors
